Electronically Filed
                                                          Supreme Court
                                                          SCPR-12-0001122
                                                          09-JAN-2013
                         SCPR-12-0001122                  08:32 AM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            IN RE BURGESS A. DELL-WILSON, Petitioner.


                        ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of Petitioner Burgess A. Dell-
Wilson’s petition to resign and surrender her license to practice
law in the State of Hawai#i, filed pursuant to Rule 1.10 of the
Rules of the Supreme Court of the State of Hawai#i (RSCH), and of
the affidavits and exhibits in support thereof,
          IT IS HEREBY ORDERED that the petition is granted nunc
pro tunc to December 31, 2012.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rule 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Burgess A. Dell-Wilson, attorney number 5300,
from the roll of attorneys of the State of Hawai#i, effective
with the filing of this order.
          DATED:   Honolulu, Hawai#i, January 9, 2013.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Simeon R. Acoba, Jr.
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack